Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim to priority to provisional application 63/126,181 filed on 12/16/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites “A system comprising: a processor; and a memory that includes instructions executable by the processor for causing the processor (This limitation is considered to be well-understood, routine, and conventional in the art. A processor and memory is well-understood, routine, and conventional in the art of measuring during the drilling of a wellbore.  This is evidenced by Aljedaani (US20220090481) and Sugiura (US20130124095). Well-understood, routine, and conventional does not integrate into a practical application) to: receive one or more measured signals in a logging-while-drilling process for drilling a wellbore (This limitation is considered to be mere data gathering. Receiving measurement signals without details towards the means for the generation of the measurements is considered to be mere data gathering. Mere data gathering is evidenced in the art by Aljedaani (US20220090481) and Sugiura (US20130124095). Mere data gathering does not integrate into a practical application); determine a coupling factor for noise in the one or more measured signals (This limitation pertains to a mathematical calculation. Determining a factor from measured signals is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); generate a corrected signal by removing the noise multiplied by the coupling factor from the one or more measured signals (This limitation pertains to a mathematical calculation. Generating a corrected signal by removing and multiplying by a factor is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and output the corrected signal for use in drilling operations in the wellbore (This limitation is considered to be well-understood, routine, and conventional in the art. Outputting results is well-understood, routine, and conventional in the art of measuring during the drilling of a wellbore.  This is evidenced by Aljedaani (US20220090481) and Sugiura (US20130124095). Well-understood, routine, and conventional does not integrate into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards Determining factor and removing/multiplying the factor which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-7.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “a processor; and a memory that includes instructions executable by the processor for causing the processor” and “output the corrected signal for use in drilling operations in the wellbore” are considered to be well-understood, routine, and conventional in the art for measuring during the drilling of a wellbore. This is evidenced by Aljedaani (US20220090481) and Sugiura (US20130124095). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application. The additional element of “receive one or more measured signals in a logging-while-drilling process for drilling a wellbore” is considered to be mere data gathering.  Receiving measurement signals without details towards the means for the generation of the measurements is considered to be mere data gathering. Mere data gathering is evidenced in the art by Aljedaani (US20220090481) and Sugiura (US20130124095). Mere data gathering does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-7 provide additional features/steps which are part of the computer method as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-7 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim 8 recites “A method comprising: receiving, by a processor (This limitation is considered to be well-understood, routine, and conventional in the art. A processor and memory is well-understood, routine, and conventional in the art of measuring during the drilling of a wellbore.  This is evidenced by Aljedaani (US20220090481) and Sugiura (US20130124095). Well-understood, routine, and conventional does not integrate into a practical application), one or more measured signals in a logging-while- drilling process for drilling a wellbore (This limitation is considered to be mere data gathering. Receiving measurement signals without details towards the means for the generation of the measurements is considered to be mere data gathering. Mere data gathering is evidenced in the art by Aljedaani (US20220090481) and Sugiura (US20130124095). Mere data gathering does not integrate into a practical application); determining, by the processor, a coupling factor for noise in the one or more measured signals (This limitation pertains to a mathematical calculation. Determining a factor from measured signals is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); generating, by the processor, a corrected signal by removing the noise multiplied by the coupling factor from the one or more measured signals (This limitation pertains to a mathematical calculation. Generating a corrected signal by removing and multiplying by a factor is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and outputting, by the processor, the corrected signal for use in drilling operations in the wellbore (This limitation is considered to be well-understood, routine, and conventional in the art. Outputting results is well-understood, routine, and conventional in the art of measuring during the drilling of a wellbore.  This is evidenced by Aljedaani (US20220090481) and Sugiura (US20130124095). Well-understood, routine, and conventional does not integrate into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards Determining factor and removing/multiplying the factor which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 9-14.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “a processor” and “outputting, by the processor, the corrected signal for use in drilling operations in the wellbore” are considered to be well-understood, routine, and conventional in the art for measuring during the drilling of a wellbore. This is evidenced by Aljedaani (US20220090481) and Sugiura (US20130124095). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application. The additional element of “receiving one or more measured signals in a logging-while- drilling process for drilling a wellbore” is considered to be mere data gathering.  Receiving measurement signals without details towards the means for the generation of the measurements is considered to be mere data gathering. Mere data gathering is evidenced in the art by Aljedaani (US20220090481) and Sugiura (US20130124095). Mere data gathering does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 9-14 provide additional features/steps which are part of the computer method as detailed in claim 8, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 9-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim 15 recites “A non-transitory computer-readable medium comprising instructions that are executable by a processor for causing the processor to perform operations (This limitation is considered to be well-understood, routine, and conventional in the art. A processor and memory is well-understood, routine, and conventional in the art of measuring during the drilling of a wellbore.  This is evidenced by Aljedaani (US20220090481) and Sugiura (US20130124095). Well-understood, routine, and conventional does not integrate into a practical application) comprising: receiving one or more measured signals in a logging-while-drilling process for drilling a wellbore (This limitation is considered to be mere data gathering. Receiving measurement signals without details towards the means for the generation of the measurements is considered to be mere data gathering. Mere data gathering is evidenced in the art by Aljedaani (US20220090481) and Sugiura (US20130124095). Mere data gathering does not integrate into a practical application); determining a coupling factor for noise in the one or more measured signals (This limitation pertains to a mathematical calculation. Determining a factor from measured signals is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); generating a corrected signal by removing the noise multiplied by the coupling factor from the one or more measured signals (This limitation pertains to a mathematical calculation. Generating a corrected signal by removing and multiplying by a factor is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and outputting the corrected signal for use in drilling operations the wellbore (This limitation is considered to be well-understood, routine, and conventional in the art. Outputting results is well-understood, routine, and conventional in the art of measuring during the drilling of a wellbore.  This is evidenced by Aljedaani (US20220090481) and Sugiura (US20130124095). Well-understood, routine, and conventional does not integrate into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards Determining factor and removing/multiplying the factor which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 16-20.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “A non-transitory computer-readable medium comprising instructions that are executable by a processor for causing the processor to perform operations” and “outputting the corrected signal for use in drilling operations the wellbore” are considered to be well-understood, routine, and conventional in the art for measuring during the drilling of a wellbore. This is evidenced by Aljedaani (US20220090481) and Sugiura (US20130124095). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application. The additional element of “receiving one or more measured signals in a logging-while-drilling process for drilling a wellbore” is considered to be mere data gathering.  Receiving measurement signals without details towards the means for the generation of the measurements is considered to be mere data gathering. Mere data gathering is evidenced in the art by Aljedaani (US20220090481) and Sugiura (US20130124095). Mere data gathering does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 16-20 provide additional features/steps which are part of the computer method as detailed in claim 15, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aljedaani (US20220090481) in view of Gardner (US6370082).
	In regards to Claim 1, Aljedaani teaches “A system comprising: a processor (processor – [0021]); and a memory that includes instructions executable by the processor for causing the processor (processor with memory – [0021]) to: receive one or more measured signals in a logging-while-drilling process for drilling a wellbore (processing sensor measurements, logging-while-drilling, measurement-while-drilling – [0021]); and output the corrected signal for use in drilling operations in the wellbore (recurrent neural network using time-series data to generated adjusted well log data that removes noise – [0014]; output may be a control signal to adjust the drilling/logging parameters – [0048]).”
	Aljedaani does not teach “determine a coupling factor for noise in the one or more measured signals; generate a corrected signal by removing the noise multiplied by the coupling factor from the one or more measured signals.”
	Gardner teaches “determine a coupling factor for noise in the one or more measured signals (coefficient adaption method uses equation with the error signal and adaptation coefficient determined from the primary signal f(T) – Column 6, Lines 43-60); generate a corrected signal by removing the noise multiplied by the coupling factor from the one or more measured signals (adaptation method removes the noise, using the adaptation coefficient multiplying the error signal – Column 6, Lines 43-60).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani to incorporate the teaching of Gardner to remove the noise from the signal by an adaptation method.  Doing so would improve the generated well log data with noise removal.

	In regards to Claim 2, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani further teaches “The system of claim 1, wherein the memory further includes instructions executable by the processor to: generate a trained machine-learning model for determining the coupling factor for noise in the one or more measured signals by training a model with measured signals from previous logging-while-drilling processes (machine-learning algorithm used with recurrent neural network taught with acquired well log data over time for MWD/LWD – [0032]-[0036]).”

	In regards to Claim 3, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani further teaches “The system of claim 2, wherein the memory further includes instructions executable by the processor to determine the coupling factor by: determining, using the trained machine-learning model, a plurality of principal components in the one or more measured signals (well log data with MWD data X, MWD data Y with interference and coherence for sensing signals, obtain adjusted log data to produce image Data with less noise with machine learning algorithm used to improve the performance of the neural network – [0031]-[0032]); determining, using the trained machine-learning model, a principal component coupling factor for each principal component of the plurality of principal components (recurrent neural network with long short-term memory network operating with logging-while-drilling with well log data cells by the LWD input signals to generate the LSTM cells and output signals – [0044]); and determining, using the trained machine-learning model, the coupling factor based on the principal component coupling factors (recurrent neural network forecasts drilling parameters and geosteering operations to optimize the process, and output correspond to particular parameter values – [0047]-[0048]).”

	In regards to Claim 4, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Gardner further teaches “The system of claim 1, wherein the memory further includes instructions executable by the processor for determining the coupling factor for noise in the one or more measured signals by determining a correlation between the one or more measured signals and a result of subtracting the coupling factor multiplied by the one or more measured signals (adaptation method removes the noise, using the adaptation coefficient multiplying the error signal – Column 6, Lines 43-60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani to incorporate the teaching of Gardner to remove the noise from the signal by an adaptation method.  Doing so would improve the generated well log data with noise removal.

	In regards to Claim 5, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani further teaches “The system of claim 1, wherein the one or more measured signals include data from a nuclear magnetic resonance sensor in a bottom-hole assembly of a drilling system (logging system includes nuclear magnetic resonance logging tool – [0018]).”

	In regards to Claim 8, Aljedaani teaches “A method comprising: receiving, by a processor (processor – [0021]), one or more measured signals in a logging-while- drilling process for drilling a wellbore (processing sensor measurements, logging-while-drilling, measurement-while-drilling – [0021]); and outputting, by the processor, the corrected signal for use in drilling operations in the wellbore (recurrent neural network using time-series data to generated adjusted well log data that removes noise – [0014]; output may be a control signal to adjust the drilling/logging parameters – [0048]).”
	Aljedaani does not teach “determining, by the processor, a coupling factor for noise in the one or more measured signals; generating, by the processor, a corrected signal by removing the noise multiplied by the coupling factor from the one or more measured signals.”
	Gardner teaches “determining, by the processor, a coupling factor for noise in the one or more measured signals (coefficient adaption method uses equation with the error signal and adaptation coefficient determined from the primary signal f(T) – Column 6, Lines 43-60); generating, by the processor, a corrected signal by removing the noise multiplied by the coupling factor from the one or more measured signals (adaptation method removes the noise, using the adaptation coefficient multiplying the error signal – Column 6, Lines 43-60).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani to incorporate the teaching of Gardner to remove the noise from the signal by an adaptation method.  Doing so would improve the generated well log data with noise removal.

	In regards to Claim 9, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani further teaches “The method of claim 8, further comprising: generating a trained machine-learning model for determining the coupling factor for noise in the one or more measured signals by training a model with measured signals from previous logging-while-drilling processes (machine-learning algorithm used with recurrent neural network taught with acquired well log data over time for MWD/LWD – [0032]-[0036]).”

	In regards to Claim 10, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani further teaches “The method of claim 9, wherein determining the coupling factor further comprises: determining, using the trained machine-learning model, a plurality of principal components in the one or more measured signals (well log data with MWD data X, MWD data Y with interference and coherence for sensing signals, obtain adjusted log data to produce image Data with less noise with machine learning algorithm used to improve the performance of the neural network – [0031]-[0032]); determining, using the trained machine-learning model, a principal component coupling factor for each principal component of the plurality of principal components (recurrent neural network with long short-term memory network operating with logging-while-drilling with well log data cells by the LWD input signals to generate the LSTM cells and output signals – [0044]); and determining, using the trained machine-learning model, the coupling factor based on the principal component coupling factors (recurrent neural network forecasts drilling parameters and geosteering operations to optimize the process, and output correspond to particular parameter values – [0047]-[0048]).”

	In regards to Claim 11, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Gardner further teaches “The method of claim 8, wherein determining the coupling factor further comprises: determining a correlation between the one or more measured signals and a result of subtracting the coupling factor multiplied by the one or more measured signals (adaptation method removes the noise, using the adaptation coefficient multiplying the error signal – Column 6, Lines 43-60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani to incorporate the teaching of Gardner to remove the noise from the signal by an adaptation method.  Doing so would improve the generated well log data with noise removal.

	In regards to Claim 12, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani further teaches “The method of claim 8, wherein the one or more measured signals include data from a nuclear magnetic resonance sensor in a bottom-hole assembly of a drilling system (logging system includes nuclear magnetic resonance logging tool – [0018]).”

	In regards to Claim 15, Aljedaani teaches “A non-transitory computer-readable medium comprising instructions that are executable by a processor for causing the processor to perform operations (processor with memory – [0021]) comprising: receiving one or more measured signals in a logging-while-drilling process for drilling a wellbore (processing sensor measurements, logging-while-drilling, measurement-while-drilling – [0021]); and outputting the corrected signal for use in drilling operations the wellbore (recurrent neural network using time-series data to generated adjusted well log data that removes noise – [0014]; output may be a control signal to adjust the drilling/logging parameters – [0048]).”
Aljedaani does not teach “determining a coupling factor for noise in the one or more measured signals; generating a corrected signal by removing the noise multiplied by the coupling factor from the one or more measured signals.”
	Gardner teaches “determining a coupling factor for noise in the one or more measured signals (coefficient adaption method uses equation with the error signal and adaptation coefficient determined from the primary signal f(T) – Column 6, Lines 43-60); generating a corrected signal by removing the noise multiplied by the coupling factor from the one or more measured signals (adaptation method removes the noise, using the adaptation coefficient multiplying the error signal – Column 6, Lines 43-60).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani to incorporate the teaching of Gardner to remove the noise from the signal by an adaptation method.  Doing so would improve the generated well log data with noise removal.

	In regards to Claim 16, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani further teaches “The non-transitory computer-readable medium of claim 15, further comprising instructions that are executable by the processor for causing the processor to: generate a trained machine-learning model for determining the coupling factor for noise in the one or more measured signals by training a model with measured signals from previous logging-while-drilling processes (machine-learning algorithm used with recurrent neural network taught with acquired well log data over time for MWD/LWD – [0032]-[0036]).”

	In regards to Claim 17, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani further teaches “The non-transitory computer-readable medium of claim 16, further comprising instructions that are executable by the processor for causing the processor to determine the coupling factor by: determining, using the trained machine-learning model, a plurality of principal components in the one or more measured signals (well log data with MWD data X, MWD data Y with interference and coherence for sensing signals, obtain adjusted log data to produce image Data with less noise with machine learning algorithm used to improve the performance of the neural network – [0031]-[0032]); determining, using the trained machine-learning model, a principal component coupling factor for each principal component of the plurality of principal components (recurrent neural network with long short-term memory network operating with logging-while-drilling with well log data cells by the LWD input signals to generate the LSTM cells and output signals – [0044]); and determining, using the trained machine-learning model, the coupling factor based on the principal component coupling factors (recurrent neural network forecasts drilling parameters and geosteering operations to optimize the process, and output correspond to particular parameter values – [0047]-[0048]).”

	In regards to Claim 18, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Gardner further teaches “The non-transitory computer-readable medium of claim 15, further comprising instructions that are executable by the processor for causing the processor to determine the coupling factor for noise in the one or more measured signals by: determining a correlation between the one or more measured signals and a result of subtracting the coupling factor multiplied by the one or more measured signals (adaptation method removes the noise, using the adaptation coefficient multiplying the error signal – Column 6, Lines 43-60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani to incorporate the teaching of Gardner to remove the noise from the signal by an adaptation method.  Doing so would improve the generated well log data with noise removal.

In regards to Claim 19, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani further teaches “The non-transitory computer-readable medium of claim 15, wherein the one or more measured signals include data from a nuclear magnetic resonance sensor in a bottom-hole assembly of a drilling system (logging system includes nuclear magnetic resonance logging tool – [0018]).”

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aljedaani (US20220090481) in view of Gardner (US6370082) as applied to claims 1, 8, and 15 above, and further in view of Sugiura (US20130124095).
	In regards to Claim 6, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani is silent with regards to the language of “The system of claim 1, wherein the memory further includes instructions executable by the processor for determining the coupling factor for noise in the one or more measured signals by using acceleration data representing a vibration signal for vibration-related noise.”
	Sugiura teaches “The system of claim 1, wherein the memory further includes instructions executable by the processor for determining the coupling factor for noise in the one or more measured signals by using acceleration data representing a vibration signal for vibration-related noise (accelerometer measurements in downhole dynamic measurement system with the accelerometer measurements processed to obtain drill string vibration parameters – [0009]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani in view of Gardner to incorporate the teaching of Sugiura to use acceleration sensors to determine the vibration parameters. Doing so would improve the determination of logging data during MWD/LWD processing.

	In regards to Claim 7, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani is silent with regards to the language of “The system of claim 1, wherein the memory further includes instructions executable by the processor for determining the coupling factor for noise in the one or more measured signals by using stick-slip measurement data representing a motion signal for motion-related noise.”
	Sugiura teaches “The system of claim 1, wherein the memory further includes instructions executable by the processor for determining the coupling factor for noise in the one or more measured signals by using stick-slip measurement data representing a motion signal for motion-related noise (slick/slip parameters determined with measurements – [0057]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani in view of Gardner to incorporate the teaching of Sugiura to determine slick/slip parameters. Doing so would improve the determination of logging data during MWD/LWD processing.

In regards to Claim 13, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani is silent with regards to the language of “The method of claim 8, further comprising determining the coupling factor for noise in the one or more measured signals by using acceleration data representing a vibration signal for vibration-related noise.”
Sugiura teaches “The method of claim 8, further comprising determining the coupling factor for noise in the one or more measured signals by using acceleration data representing a vibration signal for vibration-related noise (accelerometer measurements in downhole dynamic measurement system with the accelerometer measurements processed to obtain drill string vibration parameters – [0009]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani in view of Gardner to incorporate the teaching of Sugiura to use acceleration sensors to determine the vibration parameters. Doing so would improve the determination of logging data during MWD/LWD processing.

	In regards to Claim 14, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani is silent with regards to the language of “The method of claim 8, further comprising determining the coupling factor for noise in the one or more measured signals by using stick-slip measurement data representing a motion signal for motion-related noise.”
Sugiura teaches “The method of claim 8, further comprising determining the coupling factor for noise in the one or more measured signals by using stick-slip measurement data representing a motion signal for motion-related noise (slick/slip parameters determined with measurements – [0057]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani in view of Gardner to incorporate the teaching of Sugiura to determine slick/slip parameters. Doing so would improve the determination of logging data during MWD/LWD processing.

	In regards to Claim 20, Aljedaani in view of Gardner discloses the claimed invention as detailed above and Aljedaani is silent with regards to the language of “The non-transitory computer-readable medium of claim 15, further comprising instructions that are executable by the processor for causing the processor to determine the coupling factor for noise in the one or more measured signals by using acceleration data representing a vibration signal for vibration-related noise.”
Sugiura teaches “The non-transitory computer-readable medium of claim 15, further comprising instructions that are executable by the processor for causing the processor to determine the coupling factor for noise in the one or more measured signals by using acceleration data representing a vibration signal for vibration-related noise (accelerometer measurements in downhole dynamic measurement system with the accelerometer measurements processed to obtain drill string vibration parameters – [0009]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aljedaani in view of Gardner to incorporate the teaching of Sugiura to use acceleration sensors to determine the vibration parameters. Doing so would improve the determination of logging data during MWD/LWD processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863